Citation Nr: 1307422	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-43 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for the service-connected major depressive disorder with mood disorder associated with asthma (psychiatric disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected psychiatric disability.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for psychiatric disability and assigned a 30 percent rating effective March 25, 2009. 

In a March 2012 rating decision, the RO increased the evaluation of the psychiatric disability from 30 percent to 50 percent disabling effective March 25, 2009.  

A review of the procedural history reflects that, in March 2008, the RO granted service connection for asthma with an evaluation of 100 percent effective August 15, 2006, and an evaluation of 60 percent effective March 8, 2007.  The RO also granted entitlement to a TDIU due to the Veteran's service-connected asthma alone, effective March 8, 2007.  However, the Board notes that, while the Veteran has been granted a TDIU based on his service-connected asthma, he is unemployed and is seeking a higher rating for his psychiatric disability, and thus the Board must consider entitlement to a TDIU based on his psychiatric disability alone.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Buie v. Shinseki, 24 Vet. App. 242 (2010); Akles v. Derwinski, 1 Vet. App. 118 (1991) (providing that claims for increased ratings involve the question of entitlement to special monthly compensation); Bradley v. Peake, 22 Vet. App. 280 (2008).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Board finds that additional development efforts are necessary prior to adjudicating the issue on appeal.  Specifically, the Veteran was last afforded a VA psychiatric examination in October 2011.  Subsequently, in November 2011, his private treating psychologist, Louise Glogau, M.A., L.P.A., submitted a statement indicating that the Veteran was feeling more depressed due to health concerns, was on anti-depressant medication, was experiencing sleep problems, and preferred to be alone.  In light of the foregoing and all other evidence of record, the record reasonably suggests that the Veteran's psychiatric condition may have worsened since the most recent VA examination conducted in October 2011.  As such, VA is required to afford a contemporaneous VA examination, to assess the current nature, extent and severity of the disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (April 7, 1995).  Thus, the Board is without discretion and must remand the appeal to obtain additional examination and opinions.

In addition, the record suggests the Veteran receives regular psychiatric treatment; however, relevant VA treatment records dated since March 2012 have not been associated with the Veteran's claims folder and are not available via the Virtual VA system.  Additionally, the record indicates that the Veteran also has received, and continues to receive, psychiatric treatment/care from Louise Glogau, M.A., L.P.A., a private provider at Psychological Consulting Services, but the record does not reflect sufficient attempt to obtain any such relevant and likely outstanding records.  Given the present state of the record, the law requires VA to undertake additional efforts to attempt to obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  For this reason as well, the Board must remand the current appeal.  

Further, in light of Rice and the Board's remand of the increased rating claim, the TDIU issue must be remanded because the claims are inextricably intertwined.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  In addition, the Board observes that on Axis V the examiners who prepared the November 2011 private report estimated that the Veteran's Global Assessment of Functioning (GAF) Scale score was 35, which is consistent with being unable to work due to psychiatric disability alone.  See Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (DSM-IV). 

Finally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating (here a TDIU granted based on the Veteran's asthma alone) and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate, either physically or electronically, all outstanding VA treatment records related to the psychiatric conditions, to include any VA treatment records dating since March 2012 to the present.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system. 

2.  Request that the Veteran identify any outstanding private treatment records pertaining to his psychiatric conditions, to include Psychological Consulting Services, since February 2009.  Take appropriate measures to request copies of any outstanding records of pertinent private medical treatment, and associate all obtained records with the claims folders either physically or electronically.

The RO must document that it has made at least two requests to the custodian of a private record unless it is made evident by the first request that a second request would be futile in obtaining such records.

3.  After the aforementioned development has been completed, the Veteran should be afforded a VA psychiatric examination to determine the extent and severity of his psychiatric disability.  The claims folder must be made available to and reviewed by the examiner and all necessary tests should be conducted.  The examiner should record the full history of the condition, including the Veteran's account of symptomatology and the relevant medical evidence of record.  

The examiner should report all pertinent findings and estimate the Veteran's GAF score.  The examiner also is asked to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, and without to the impact of his service-connected asthma, it is at least as likely as not that his service-connected psychiatric disability alone renders him unable to secure or follow a substantially gainful occupation.  

All findings and conclusions should be set forth in a legible report. 

4.  Then, after conducting any further development deemed warranted, readjudicate the appeal, to include considering whether a TDIU is warranted based on the Veteran's psychiatric disability alone.  If any benefit sought remains denied, the Veteran must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

